Citation Nr: 0943591	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980, as well as a period of active duty for training from 
June 1981 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2006, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.


FINDING OF FACT

The Veteran's low back disability is etiologically related to 
service.


CONCLUSION OF LAW

A low back disability was incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes the Veteran has been provided all 
required notice and the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for his low back disability, as he believes this 
condition arose as a result of his active duty service.  In 
particular, the Veteran contends that his chronic low back 
pain stems from injuries sustained in a motor vehicle 
accident in service.

The Veteran's service treatment records indicate that he was 
treated for low back problems.  These records confirm that he 
was involved in a motor vehicle accident in 1978.  In 
February 1978, the Veteran complained of low back pain 
stemming from the accident, and in July 1978 he reported 
pains "all the way up through his bones."  In a July 1980 
report of medical history, the Veteran indicated that he 
suffered from recurrent low back pain, although no 
abnormalities with regard to his back were listed on his 
discharge examination.  During the Veteran's period of active 
duty for training in June 1981, he also complained of low 
back pain after lifting a lawn mower.  A questionable 
assessment of muscle spasm was noted.

As for post-service medical records, records from the Windham 
Hospital indicate that the Veteran underwent physical therapy 
to treat his low back pain with decreased range of motion and 
lumbar flexibility in 1989 and 1990.  Records from the Mid-
East Walk-In Clinic noted low back pain associated with the 
flu in February 1991.  VA outpatient treatment records also 
track the Veteran's back complaints In June 2000, the Veteran 
complained of a low back ache, though range of motion of the 
lumbar spine was noted to be normal.  In April 2003, the 
Veteran indicated that he had suffered from low back pain 
with occasional numbness in the anterior leg since 1978.  In 
October 2004, an X-ray of the lumbar spine was normal.  In 
January 2007, chronic low back pain with sciatic was noted.

The Veteran was first afforded a VA examination in May 2005.  
At that time, the Veteran reported his involvement in a motor 
vehicle accident in the service, when the truck he was riding 
in flipped and rolled over many times.  He complained of 
continuous chronic back pain that he treated with ointment, 
heating pads, and medication.  After a physical examination, 
the examiner noted a history of a motor vehicle accident with 
chronic low back strain and sprain with probably contusion 
and chronic myosfascial pain syndrome.   Trigger point, 
muscle spasm, chronic pain, stiffness, and limitation of 
motion were also noted.  The examiner found that that the 
medical record did not appear sufficient and substantial 
enough to correlate his current complaints and physical 
findings to the accident in service.  Therefore, the examiner 
could not make a definite conclusion as to the etiology of 
the Veteran's current going back problems.

In August 2009, the Veteran's file was reviewed by another VA 
examiner to provide a determination as to the etiology of the 
Veteran's low back condition.  The examiner noted that the 
Veteran has a well-corroborated report of a vehicular 
accident in February 1978 as well as several evaluations and 
treatment for low back pain in the service.  He was also 
reevaluated in 1980.  The examiner also noted that the 2005 
X-ray showed no significant degenerative disease which argues 
for significant repeated back spasms which could manifest 
degenerative disc disease more than two decades from the 
original acute injury.  In sum, the examiner found that it is 
as least as likely as not that the Veteran's chronic low back 
pain is likely musculoskeletal without evidence of 
degenerative disease started in the service, leading to 
recurrent back pain and subsequent treatments.  As for the 
Veteran's post-service injuries, the examiner found that 
these are likely contributing factors as opposed to the 
original cause of the mechanical low back pain.  

Based upon the foregoing evidence, the Board has determined 
that service connection is warranted for the Veteran's low 
back disability.  The record establishes that the Veteran was 
treated for a low back condition in service, and that he has 
a current low back disability.  Moreover, the August 2009 VA 
examiner specifically found that it is at least as likely as 
not that the Veteran's low back disability is related to his 
in-service injury.  The May 2005 examiner could not make a 
definitive determination as to etiology, and there is no 
contrary medical opinion of record.  Accordingly, as the 
preponderance of the evidence weighs in favor of the claim, 
service connection for a back disability is warranted.


ORDER

Entitlement to service connection for a low back disability 
is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


